AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                         Sheet 1



                                       UNITED STATES DISTRICT COURT
                                                       Middle District
                                                      __________       of Pennsylvania
                                                                  District of __________
          UNITED STATES OF AMERICA                                       Judgment in a Criminal Case
                     v.                                                  (For Revocation of Probation or Supervised Release)

                  RENARD DURANT
                                                                         Case No. 4:12-CR-0167-01
                                                                         USM No. 70698-067
                                                                          Ari D. Weitzman, AFPD
                                                                                                  Defendant’s Attorney
 THE DEFENDANT:
 ✔ admitted guilt to violation of condition(s)
 G                                                         Statutory, Standard 3 & 7     of the term of supervision.
 G was found in violation of condition(s) FRXQW V                                    after denial of guilt.
 The defendant is adjudicated guilty of these violations:

 Violation Number              Nature of Violation                                                            Violation Ended


Statutory                         The defendant shall not commit another federal, state or local              04/02/2018
                                    crime.
                                               (See Page 2 for additional violations)

        The defendant is sentenced as provided in pages 2 through            3       of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 G The defendant has not violated condition(s)                              and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
 economic circumstances.

 Last Four Digits of Defendant’s Soc. Sec. No.: 7368                      08/19/2019
                                                                                             Date of Imposition of Judgment
 Defendant’s Year of Birth:           1986
                                                                          S/ Christopher C. Conner
 City and State of Defendant’s Residence:                                                          Signature of Judge
 Berwick, Pennsylvania
                                                                          CHRISTOPHER C. CONNER,                        CHIEF JUDGE
                                                                                                Name and Title of Judge

                                                                          08/20/2019
                                                                                                          Date
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                       Sheet 1A

                                                                                            Judgment—Page     2    of    3
DEFENDANT: RENARD DURANT
CASE NUMBER: 4:12-CR-0167-01

                                                      ADDITIONAL VIOLATIONS

                                                                                                                  Violation
Violation Number               Nature of Violation                                                                Concluded


Statutory                      The defendant shall refrain from any unlawful use of a controlled substance.       08/11/2019

Standard #3                    The defendant shall answer truthfully all inquiries by the probation officer and   08/13/2019

                                 follow the instructions of the probation officer.

Standard #7                    The defendant shalll refrain from excessive use of alcohol and shall not           08/13/2019

                                 purchase, possess, use, distribute or adminster any controlled substance

                                 or any paraphernalia related to such controlled substances, except as

                                 prescribed by a physician.
AO 245D (Rev. )    Judgment in a Criminal Case for Revocations
                        Sheet 2— Imprisonment
                                                                                                  Judgment — Page   3       of   3
DEFENDANT: RENARD DURANT
CASE NUMBER: 4:12-CR-0167-01

                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the )HGHUDOBureau of Prisons to be imprisoned for a total
term of :
Seven (7) Months.



     ✔ The court makes the following recommendations to the Bureau of Prisons:
     G
The court recommends that FCC Allenwood (White Deer, PA) or a facility as close as possible to Berwick, PA, be
designated as the place of confinement.


     G The defendant is remanded to the custody of the United States Marshal.

     G The defendant shall surrender to the United States Marshal for this district:
         G     at                                 G a.m.         G p.m.    on                                           .
         G     as notified by the United States Marshal.

     ✔ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
     G
       ✔ before 2 p.m. on 09/26/2019
       G                                                          .
         G     as notified by the United States Marshal.
         G     as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                          By
                                                                                            DEPUTY UNITED STATES MARSHAL
